Citation Nr: 1219818	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-06 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for psychiatric disability characterized as depression, to include as secondary to service-connected hepatitis B.

2.  Entitlement to an initial rating in excess of 10 percent for hepatitis B.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from RO rating decisions dated in October 2008 and February 2010. 

In an October 2008 rating decision, the RO granted service connection and assigned an initial 10 percent rating for hepatitis B, effective August 12, 1998.  In February 2009, the Veteran filed a notice of disagreement with the assigned rating.  The RO issued a statement of the case (SOC) in January 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in February 2010. 

In a February 2010 rating decision, the RO denied service connection for depression as well as denied a TDIU.  In March 2010, the Veteran filed a NOD.  The RO issued a SOC in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in July 2010. 

In June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  In connection with the hearing, the Veteran submitted additional evidence, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).
  
As the claim pertaining to hepatitis B involves a request for a higher initial rating following the award of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities). 

For reasons expressed below, the matters on appeal are being remanded to the RO. VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board finds that additional evidentiary development in connection with all the claims on appeal is warranted.

Regarding the claim for service connection for psychiatric disability, the evidence show that the Veteran is currently diagnosed with major depression and dysthymia.  The Veteran contends that he has psychiatric disability  secondary to his service-connected hepatitis B.  
 
VA treatment records show that 2006, the Veteran sought treatment for depression which he primarily attributed to interferon treatment for his service-connected hepatitis B.  A VA psychiatric examination was performed in December 2009.  The examiner concluded that the Veteran's mood disturbance was manifested by bitterness and resentment in particular, and was more likely than not the result of his feeling victimized by a protracted service-connected rating process for his hepatitis B and other symptoms which may not be related to hepatitis B.  
In June 2011, the Veteran submitted a letter from a private psychologist J.M., PhD, HSPP, who indicated that he reviewed pertinent records from the claims file and had a telephone conversation with the Veteran in evaluating his claim for depression.  The psychologist expressed his belief that the Veteran's depression is directly related to his Interferon treatment for his hepatitis B. 

The Board notes that while the psychologist provided a review of some of the Veteran's treatment records (to include the December 2009 VA examination report), the evaluation was primarily focused on the Veteran's belief that his depression was related to his interferon treatment for hepatitis B.  The psychologist did not discuss any other pertinent evidence in evaluating the veteran's depression claim.   

In light of the evidence presented, the Board finds that further VA examination is warranted.  While the December 2009 VA examiner appears to address causation, the examiner did not address whether the Veteran's depression is aggravated by his service-connected hepatitis B.  See 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); Moreover, while the private psychologist's opinion is sufficient to suggest a connection between the veteran's depression and interferon treatment for his service-connected hepatitis B, it is not sufficient to support an award of service connection because the opinion was not clearly based on consideration of all pertinent, available evidence.  Accordingly, the Board finds that further examination and medical opinion that addresses all pertinent theories of entitlement (i.e., causation and aggravation) and all relevant evidence must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).      
 
Regarding the claim for a higher initial rating for hepatitis B, a VA examination was last provided to the Veteran in October 2009; however, the medical evidence of record, to include the report of that examination,  is inadequate to assess the severity of the Veteran's disorder.  There are no results of any liver function tests, nor are there adequate findings responsive to the applicable rating criteria set forth in Diagnostic Code 7345 .

Also, in June 2011, the Veteran submitted an opinion letter from a private registered nurse consultant who provided a longitudinal review of the Veteran's medical history with respect to his hepatitis B.  The nurse indicated that the Veteran had a long-standing history of incapacitating symptoms/conditions, to include:  daily fatigue, depression, joint and back pain, chronic gastritis with ulcers, arthralgia and polyarthralgia, abdominal cramps (to include right upper quadrant pain), michrohematuria, restriction of activities of daily living and moderate liver damage.  Thus, the private nurse's opinion indicates that the Veteran's hepatitis B symptomatolgy is more severe than currently evaluated.  Moreover, the veteran's attorney has argued that since the August 1998 effective date of the award of service connection for hepatitis B, the severity of the symptoms related to the disorder have warranted periods of increased ratings, particularly during the Veteran's period of interferon treatment in 2003.  

Given the inadequate findings in the October 2009 VA examination report as well as evidence showing increased symptomtology, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the Veteran's hepatitis B. See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous). 

The Board also finds that, in light of the arguments raised by the Veteran's attorney, a retrospective medical opinion discussing whether there has been any change in the severity of hepatitis B symptomatology since the August 1998 effective date for the award grant of service connection for hepatitis B would be helpful in evaluating the claim.  

Hence, the RO should arrange for the Veteran to undergo VA mental disorders and hepatology examinations, by appropriate individuals, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim for service connection for depression, and/or the claim for a higher initial rating for hepatitis B (as the original claim, and/or the claim for a higher rating which emanates from an original claim, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination(s) sent to him by the pertinent VA medical facility. 

Regarding the claim for a TDIU, the Board notes that, as noted by the RO, the Veteran is currently ineligible for schedular consideration of a TDIU because he does not have a single disability rated 60 percent and his combined disability rating is less than 70 percent.  See 38 C.F.R. § 4.16(a).  However, the actions requested on remand could result in service connection for depression, as well as a higher initial rating for hepatitis B which, in turn, could result in eligibility for consideration of a TDIU on a schedular basis.  The Board, thus, finds that the claim for a TDIU is inextricably intertwined with other claims on appeal and the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Hence, any action on the TDIU, at this juncture, would be premature. 

Prior to arranging for the Veteran to undergo any further examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records. 

The RO should also obtain all outstanding VA medical records.  The claims file currently includes outpatient treatment records from the West Haven VA Medical Center (VAMC) dated through February 2011; however, more recent records from this facility may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the West Haven VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since February 2011, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 

Further, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. The RO's adjudication of each claim on appeal should include consideration of all evidence added to the claims file since the RO's last adjudication of  the claim-to include, for the sake of efficiency, evidence submitted directly to the Board (notwithstanding the waiver of initial RO consideration of the evidence).

Accordingly, these matters are hereby REMANDED to the RO for the following action:

1.  The RO should obtain from the West Haven VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since February 2011.  The RO must follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA mental disorders examination (by a psychologist or psychiatrist) and VA hepatology examination (by an appropriate physician) at a VA medical facility. 

The entire claims file, to include a complete copy of this REMAND, must be made available to each individual designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies (to include liver function tests and/or psychological testing, as appropriate)  should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.   Each examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten report).
Psychiatric Examination - The examiner should clearly identify all current psychiatric disability(ies). Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater likelihood) that the disability (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by his service-connected hepatitis B.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

In rendering the requested opinion, the examiner should consider and discuss all pertinent medical and lay evidence, to particularly include the December 2009 VA psychiatric examination report and the June 2011 private psychiatric evaluation report from J.M. (discussed above). 

Hepatology Examination - The examiner should clearly identify all current signs and symptoms of the Veteran's hepatitis, clearly identifying ay liver damage or dysfunction) that is a sequela of his hepapitis.  Considering all such signs and symptoms, the examiner should provide an assessment of the current severity of hepatitis B and/or its residual(s).

The examiner should also provide comment as to whether the record reflects any change(s) in the severity of the hepatitis B disability at any point(s) since August 12, 1998.  If so, the examiner should note the approximate date(s) of such change(s), as well as an assessment of the severity of the disability for each date. 

In rendering the requested findings and opinion, the examiner should specifically consider and discuss the findings in  the June 2011 private nurse consultation report (discussed above). 

5.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate each claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claims) and legal authority.  The RO's adjudication of the claim for a higher initial rating for hepatitis B should include consideration of whether "staged rating" pursuant to Fenderson (cited above), is warranted. 

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



